EXHIBIT 10.3

 

ACKNOWLEDGMENT OF DEBT

SATISFACTION AND FULL RELEASE

 

THIS ACKNOWLEDGEMENT OF DEBT SATISFACTION AND FULL RELEASE (this “Release”) is
made by and between Gripevine Inc and MBE Holdings Inc. (the “Company”), and
Ultimacy International (the “Vendor”), on this 30th day of May, 2018.

 

WHEREAS, the Company owes the Vendor an amount of CAD 120,416.67 on 30th May
2018, for services provided to the Company; and

 

WHEREAS, on 30th May, 2018, Vendor verbally agreed to accept 435,000 shares of
the Company’s common stock (the “Shares”) as payment in full of the principal
amount of the outstanding of CAD 120,416.67;

 

NOW, THEREFORE, for good and valuable consideration the receipt of which is
hereby acknowledged, the parties mutually agree as follows:

 

1. Acknowledgment of Satisfaction; Release. The Company and Vendor (the
“Parties”) acknowledges and agree that the Shares will be issued to Vendor in
full and complete satisfaction of any and all obligations of the Parties arising
in connection with or related to the services provided and outstanding balance
due. The Parties hereby fully release, remise and forever discharge the other
from any and all claims, demands, actions, and obligations which the Parties now
have, have ever had or may hereafter have against the other on account of,
arising out of or relating in any way to any matter, cause or event relating to
the services provided and outstanding balance due.

 

2. Restricted Securities. Vendor understands that the Shares are “restricted
securities” under the federal securities laws inasmuch as they will be acquired
in a transaction not involving a public offering, and that under such laws and
applicable regulations, such securities may be resold without registration under
the federal securities laws only in certain limited circumstances. Vendor
acknowledges that the Shares have not been registered under the Securities Act
of 1933, as amended (the “Act”) or under any state securities laws, based in
part upon Vendors’s representations in this Agreement. The certificates for the
Shares shall bear a legend restricting transfer under the federal securities
laws, which shall be substantially as follows:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TOWARD RESALE AND MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR
ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS, UNLESS THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL WHICH IS
SATISFACTORY TO THE COMPANY, TO THE EFFECT THAT SUCH REGISTRATIONS ARE NOT
REQUIRED.

 



 

Page 1 of 2


   



 

3. Accredited Investor. Vendor represents, warrants and covenants to the Company
that Vendor is an “accredited investor,” as defined under Rule 501 of the Act,
and that Vendor is acquiring the Shares for Vendor’s own account, not on behalf
of others, and not with a view towards resale or distribution. Vendor will not
sell or otherwise distribute the Shares issuable hereunder without registration
or an exemption from registration under the Act and the applicable securities
laws of any state, as evidenced by an opinion of counsel to such effect. Vendor
is a sophisticated investor with knowledge and experience in financial and
business matters that render him capable of evaluating and understanding this
investment and its risks and, in making this investment, Vendor has relied on
his own independent investigation of the Company and has not relied on any
offering materials or oral representations whatsoever.

 

4. No Hypothecation; Indemnification. Vendor represents, warrants and covenants
to the Company that he has not sold, assigned, pledged, hypothecated, or
otherwise transferred the balance outstanding or any interest therein to any
third party.

 

5. Entire Release. This Release sets forth the entire understanding of the
parties with regard to the matters contemplated hereunder and supersedes all
prior agreements, covenants, arrangements, communications, representations or
warranties, whether oral or written, made by the parties or any officer,
employee or representative of the parties.

 

6. Amendment. This Release may be amended only by a written instrument signed by
the parties or their respective successors or assigns.

 

7. Governing Law. This Release and all amendments hereof and waivers and
consents hereunder shall be governed by the internal laws of the State of
Nevada, without regard to the conflicts of law principles thereof.

 

8. Counterparts. This Release may be executed in counterparts, each of which
shall constitute an original, but all of which, when taken together, shall
constitute but one instrument, and shall become effective when one or more
counterparts have been signed by each party and delivered to the other party.
This Acknowledgment of Debt Satisfaction and Full Release is dated and effective
as of the date first written above.

 



“Company”     “Vendor”  

GRIPEVINE INC / MBE HOLDINGS INC.

 

 

ULTIMACY INTERNATIONAL

 

 

 

 

 

 

/s/ Richard Hue     /s/ Rob Ramage   By: Richard Hue, CEO    

By: Rob Ramage, CEO

 



 

 



Page 2 of 2



 